Citation Nr: 0946296	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1971 and from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio.

The Veteran's claim was decided by the Tiger Team processing 
unit at the Cleveland regional office.  However, the Veteran 
lives within the jurisdiction of the Houston RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this PTSD claim includes a 
September 2004 VA treatment record, Vet Center records and 
stressor statements from the Veteran.  The evidence indicates 
that the Veteran has been clinically diagnosed with PTSD as 
of September 2004, fulfilling the first criterion for service 
connection.

The Veteran served in Vietnam from April 1970 to April 1971.  
The evidence, including the medals and commendations awarded 
to the veteran, does not demonstrate that the Veteran was 
engaged in combat with the enemy, providing limited evidence 
against such a finding.  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's 
lack of combat directly indicated in the service records, or 
any other objective record, his testimony alone is 
insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  In order to verify an 
alleged stressor, a claimant should provide a stressor that 
can be documented, the location where the incident took 
place, the approximate date (within a two month period) of 
the incident, and the unit of assignment at the time the 
stressful event occurred.  M21-1MR.IV.ii.1.D.14.C.  

The Veteran identified several stressors in written 
statements submitted to the RO.  The cited stressors include 
the participation of his regiment, the 11th Armored Cavalry 
division, in a 60 day incursion into Cambodia in 1970.  The 
Veteran cited casualties and deaths to members of his cavalry 
during this incursion, including wounds to the cavalry's 
commanding officer.  The Veteran reported that his mission 
was to maintain armored vehicles in combat and that his 
duties included assisting the evacuation of wounded and dead 
individuals from tanks, troop carriers and wheel vehicles 
during combat missions.  The Veteran reported that he 
participated in a number of combat missions in South Vietnam 
yet stated that he could not remember any specific incidents.

The Veteran submitted internet articles that appear to 
confirm the participation of the 11th Armored Calvary 
Regiment in the Cambodia campaign from May through June of 
1970, as well as the wounds to the brigadier general who was 
the regiment's commanding officer.

This evidence appears to verify one of the Veteran's claimed 
stressors as described, but this is not clear.  The Veteran 
thus meets the second criterion, that of credible supporting 
evidence that a claimed in-service stressor actually 
occurred.  The Board finds that the remaining stressors cited 
by the Veteran are unverifiable as described, as the Veteran 
did not provide sufficient details regarding date, location, 
or individuals involved.

Accordingly, the Veteran must be afforded a VA psychiatric 
examination to determine whether it is at least as likely as 
not that the Veteran has PTSD as a result of his verified 
stressor in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
psychiatric examination.  The RO should 
provide the examiner the verified stressor 
and provide the examiner the claims folder.  
The examiner should then be requested to 
provide findings and opinion of the following 
question:

If the examining physician finds that the 
Veteran meets the criteria for a PTSD 
diagnosis, he/she should specifically opine 
as to whether it is at least as likely as not 
(i.e. 50 percent probability or greater) that 
the Veteran has PTSD as a result of his 
verified stressor in service, as cited above.

2.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


